Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 8/16/21.  Claim(s) 2-7, 12, and 14-28 are cancelled.  Claim(s) 1, 8-11, 13, and 29-31 are pending.
Applicant's amendments, arguments, and showing of superior results with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art recognized the utility of, for example, CUDC-907 and PD-1 signaling inhibitors such as pembrolizumab for the treatment of cancers, the prior art does not specifically disclose the use of the combination to treat colon carcinoma.  Further, the instant inventors have discovered the combination of CUDC-907 and pembrolizumab provides synergistic benefits when treating colon carcinoma.
The instant disclosure shows that CUDC-907 produces a tumor growth inhibition of 16% (low level effect), the anti-PD-1 monoclonal antibody pembrolizumab produces a tumor growth inhibition of 44% (moderate effect), and the combination produces a tumor growth inhibition of 97% (very high effect).  This synergistic combined effect would not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 2-7, 12, and 14-28 are cancelled.  Claim(s) 1, 8-11, 13, and 29-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627